Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 8/20/2021. 
Claims 1-3, 6-14 and 17 are pending. 
The instant application is filed 6/15/2018 and claims priority to U.S. Provisional Application No. 62/521,132, filed June 16, 2017; U.S. Provisional Application 62/542,052, filed August 7, 2017 and U.S. Provisional Application No. 62/573,956, filed October 18, 2017. 
The provisional applications do not teach a ZFN that comprises amino acids 44-213 or 687-828 (DNA binding domains of 72732 or 72678) and furthermore, all of claim 2 is not presented in the provisional application. Therefore, the effective filing date of the claims is 6/15/2018. 

Response to Amendments
The amendment is sufficient to overcome the objections to the claims. Applicant’s amendment is sufficient to overcome the rejection for a biological deposit. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170173080) in view of DeKelver et al (US 20190241877). This rejection is modified based upon applicant’s amendment. This amendment also addresses applicants’ arguments.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Lee et al teach a zing finger nuclease comprising SEQ ID NO:s 131 (SEQ ID NO:49), 132 (SEQ ID NO:50), 22 (SEQ ID NO:51), 133 (SEQ ID NO: 52), SEQ ID NO:29 (SEQ ID NO:53) and 134 (SEQ ID NO:54 and Table 1). 

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the FOKI nuclease of DeKelver et al in the ZFP of Lee et al. Such a modification would have resulted in a composition encompassed by claim 1. As noted above: 1) Lee et al teach a ZFP able to cleave B2M and that has sequences of claim 1 except that the FOKI domain is different 2) DeKelver et al teach one to use FOKI that has a 481D mutation. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved treatment. 

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170173080) in view of DeKelver et al (US 20190241877) as applied to claims 1 and 6-14 above, and further in view of Ren et al (AACR, 2016, pages 2255-2266). This rejection is modified based upon applicants’ amendment. 
Ren et al teach modification of T effector cells to delete B2M in order to improve alloreactivity for therapeutic use (see e.g. abstract).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of modification such as those taught by Lee et al in cells as taught by Ren et al. Such a modification would have resulted in a method encompassed by claim 13 and 17. As noted above: 1) Re et al teach use of effector cells deleted by B2M; 2) Lee et al teach means of deleted B2M with a mutated FOKI mutant that is effective. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the modified cells would allow improved treatment. 


Conclusion
Claims 2 and 3 are free of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633